Case: 1:19-cv-00125-GHD-DAS Doc #: 24 Filed: 04/23/20 1 of 1 PagelD #: 110

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
CATHY R. BARNETT PLAINTIFF
VS. CAUSE NO. 1:19-CV-00125-GHD-DAS
UNITED FURNITURE INDUSTRIES, INC. DEFENDANT

ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION TO DISMISS
Upon motion of Plaintiff [Docket 23], no opposition from Defendant, and for good cause
shown, it is hereby ORDERED that Plaintiff's Motion to Dismiss this case is GRANTED.
Accordingly, the Plaintiff's claims are DISMISSED WITH PREJUDICE and this case is
oe ee "gy wen os
,thisthe Ut day of April, 2020

SENIOR U.S. DISTRICT JUDGE
